Title: To George Washington from William Heath, 9 September 1780
From: Heath, William
To: Washington, George


                        
                            Dear General
                            Newport September 9th 1780
                        
                        Yesterday I was honored with yours of the 28th Ultimo ⅌ post. I immediately acquainted General Count de
                            Rochambeau with your Wishes respecting the militia doing duty here. He wishes to retain them a little longer; partly on
                            account of the intelligence you were pleased to communicate to him in your Letter of the 3d Instant, of the motions of the
                            Enemy at New York, and also in consequence of the French fleet’s having Sail’d from the West Indies. the intention and the
                            destination of both these he supposes will be soon known. the Militia Shall be discharged the moment his consent can be
                            obtaind. they are now closely employed at Butts’s hill which is a very heavy piece of Work. My sentiments perfectly
                            coincide with your Excellency’s with respect to this and all other works which have been repair’d or constructed here. I
                            have therefore in every instance been avoiding as much as possible putting the United States to Expense. this occasioned
                            my addressing your Excellency on the Pallisading or friezing the works at Butts’s hill. The Count is incessantly urging
                            the importance of that post and the necessity of it’s works being compleated.
                        The enclosed intelligence I have taken this morning from Capt. Earl’s own mouth. He is a man of Strict
                            veracity and full credit may be given to his Account. Many of the french officers are of opinion that the Fleet is bound
                            here. Capt. Earl informs me that Count de Guichen had received information before he sail’d that Admiral de Ternay was
                            block’d up by Admiral Arbuthnot that they were under Some apprehensions for the fate of the Fleet but none for the Army,
                            which they Supposed capable of defending itself. The Brittish fleet which Captain Earl Saw I think beyond a doubt, was
                            Admiral Arbuthnot, and furnishes grounds for Several conjectures. I have the honor to be, With the greatest respect Your
                            Excellency’s Most obedient Servant
                        
                            W. Heath

                        
                     Enclosure
                                                
                            
                                Newport Sepr 9th 1780
                            
                            This morning Capt. John Earl in the Schooner Polly arrived here from Cape Francois, which place he left
                                the 13th Ulto, with part of the French Fleet under the Command of Count de Guichen and off Tortoga the remainder of the Fleet Joined, makeing in the whole 27 Men of war, 24 of which were of the Line, and about 100 Sail
                                of merchant-Ships. Capt. Earl left the Fleet on the 28th Ulto in Latitude 23 Steering north close by the wind, but
                                could learn nothing of their distination he afterwards discovered them in Lat. 27 altogether. In Lat. 39, Long. 69 Capt.
                                Earl passed a British Fleet consisting of 24 Sail, nine of which he took to be men of War, Standing to the South west,
                                wind E.N.E. Four of the Ships Chased Capt. Earl for Six hours, but not being able to Come up with him returned to the
                                Fleet. In Latitude 40 Longitude 70 Capt. Earl Saw a Frigate and Schooner which gave him Chase, the former Six and the
                                Latter 18 hours Saw no other Ships at the Coast.
                        
                        
                    